
	

113 S2926 IS: To revise the boundaries of John H. Chafee Coastal Barrier Resources System Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach Unit RI–07 in the State of Rhode Island.
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2926
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2014
			Mr. Reed introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To revise the boundaries of John H. Chafee Coastal Barrier Resources System Sachuest Point Unit
			 RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit RI–06, and Hazards Beach
			 Unit RI–07 in the State of Rhode Island.
	
	
		1.Replacement of John H. Chafee
			 Coastal Barrier Resources System map(a)Definition of
			 MapIn this section, the term Map means the map
			 that—(1)is subtitled
			 Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P, Almy Pond Unit
			 RI–06, Hazards Beach Unit RI–07;(2)is included in
			 the set of maps entitled John H. Chafee Coastal Barrier Resources
			 System (referred to in section 4(a) of the Coastal Barrier Resources
			 Act (16 U.S.C. 3503(a)) as the set of maps entitled Coastal Barrier
			 Resources System); and(3)relates to
			 certain John H. Chafee Coastal Barrier Resources System units in the State
			 of
			 Rhode Island.(b)ReplacementThe
			 Map is replaced by the map entitled John H. Chafee Coastal Barrier
			 Resources System Sachuest Point Unit RI–04P, Easton Beach Unit RI–05P,
			 Almy
			 Pond Unit RI–06, and Hazards Beach Unit RI–07 and dated September 30,
			 2009.(c)AvailabilityThe
			 Secretary of the Interior shall keep the replacement map referred to in
			 subsection (b) on file and available for inspection in accordance with
			 section
			 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).
			
